Exhibit 10.1

FIRST AMENDMENT TO THE
DELUXE CORPORATION 2008 ANNUAL INCENTIVE PLAN

The Deluxe Corporation 2008 Annual Incentive Plan (the “Plan”), as adopted by
the Board of Directors of Deluxe Corporation (“Deluxe”) on February 20, 2008,
and approved by the shareholders of Deluxe at the annual meeting held on
April 30, 2008, is hereby amended as follows, pursuant to a resolution adopted
by the Board of Directors on December 9, 2009, and the authority reserved by the
Board of Directors in Section 7(a) of the Plan.

1. Section 6 of the Plan is amended by the addition of a new subsection 6.4 to
read as follows:

“6.4 Recoupment of Certain Awards. The provisions of this Section 6.4 shall
apply to any incentive payment payable for a Performance Period commencing on or
after January 1, 2010, to any Participant who is an officer subject to
Section 16 of the 1934 Act at any time between the first day of the Performance
Period and the day on which the incentive payment is paid (or would be paid but
for an election by the Participant to defer payment). If the Committee
determines that any portion of an incentive payment is an “Excess Award”, as
hereinafter defined, then all future benefit payments (including deferred
payments) to the Participant shall be offset until the amount of the Excess
Award has been recouped, and the Committee may, in its reasonable discretion,
arrange for the recoupment of such Excess Award by pursuing legal action against
the Participant, by entering into an agreement with the Participant for the
repayment of the Excess Award, or, to the extent permitted by applicable law, by
offsetting any other amount owed to the Participant by Deluxe or any of its
subsidiaries, or by any combination of the foregoing. For purposes of this
Section 6.4, the term “Excess Award” shall mean the following, as determined by
the Committee in its sole discretion:

(a) If Deluxe is required to issue a restatement of any financial statement
filed with the Securities and Exchange Commission (other than a restatement due
to a change in accounting policy) within twelve (12) months after the end of any
Performance Period, and the Committee determines that the misconduct by a
Participant was a significant contributing factor to such restatement, then all,
or such portion as the Committee in its reasonable discretion determines to be
appropriate, of any incentive payment payable to the Participant with respect to
the Performance Period, or any portion thereof which was covered by such
financial statement, shall be an Excess Award.

(b) If the Participant has elected to receive any incentive payment which is
subsequently determined to be an Excess Award in the form of shares or Units and
to receive matching shares or Units pursuant to Section 6.1, then, in addition
to the portion of the incentive payment determined to be an Excess Award, the
portion of the matching shares or Units that is attributable to the Excess Award
shall also constitute an Excess Award. For purposes of reducing any incentive
payment pursuant to this Plan, the Committee may treat any amount determined to
be an Excess Award under Section 6(h) of the Stock Incentive Plan as an Excess
Award.”

1

IN WITNESS WHEREOF, Deluxe has caused this Amendment to be executed on its
behalf this 9th day of December, 2009.

DELUXE CORPORATION

By: /s/ Anthony C. Scarfone
Senior Vice President,
General Counsel and Secretary


2